Opinion issued October 1, 2020




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas
                            ————————————
                              NO. 01-19-00900-CV
                            ———————————
                       MANSOUR SHOJAIE, Appellant
                                         V.
       HARRIS COUNTY TAX ASSESSOR-COLLECTOR, Appellee


                    On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-27435


                          MEMORANDUM OPINION

      Appellant, Mansour Shojaie, has neither established indigence for purposes of

court costs nor paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(a), (b). On February 20, 2020,

appellant was notified that this appeal was subject to dismissal if appellant did not
submit written evidence that he had paid, or made arrangements to pay the fee for

preparing the clerk’s record on or before March 23, 2020. After more than six

months, appellant did not adequately respond.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b), 42.3(b), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                        2